Citation Nr: 0008704	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the amount of $10,000.00, plus accrued 
interest.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1956.  This appeal arises from a July 1996 decision of the 
Los Angeles, California, Regional Office's (RO) Committee on 
Waivers and Compromises (Committee).  In this decision, the 
Committee determined that the veteran was entitled to a 
waiver of $16,174.04 of his indebtedness to the U. S. 
Department of Veterans Affairs (VA) for a home loan guaranty 
indebtedness.  However, he was still found obligated to repay 
a total of $10,000.00, plus accrued interest, on his 
indebtedness.  The veteran appealed this determination.

A hearing was held before the Board of Veterans' Appeals 
(Board) sitting at the RO in July 1999.  This hearing was 
presided over by Ms. I. S. Sherman, a member of the Board, 
who was designated to conduct this hearing by the Chairman of 
the Board pursuant to 38 U.S.C.A. § 7102(a) (West Supp 1999).  
Ms. Sherman will make the final determination in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  He has also received adequate notice of the pertinent 
laws and regulations and an opportunity to present his 
arguments and contentions.

2.  There was a default in the veteran's VA guaranteed home 
loan necessitating a foreclosure sale of the subject 
property, which resulted in a VA home loan guaranty 
indebtedness in the revised principal amount of $10,000.00, 
plus accrued interest.

3.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

4.  The veteran was at fault in the creation of his VA home 
loan guaranty indebtedness.  There was no fault on the part 
of the VA in the creation of this indebtedness.

5.  Collection of the veteran's indebtedness would not cause 
him undue hardship or defeat the purpose of the VA benefit.  
The veteran did not rely on the VA home loan guaranty to 
relinquish a valuable right or incur a legal obligation and 
failure to collect the indebtedness would result in an unfair 
gain to the veteran.


CONCLUSION OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp 1999); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the VA home loan guaranty indebtedness in the 
amount of $10,000.00, plus accrued interest, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 3713(b), 5107, 5302(c) (West 1991); 38 C.F.R. 
§§ 1.962, 1.963(a), 1.964(a), 1.965(a), 20.704 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In October 1987, the veteran filed for a VA home loan 
guaranty on a mortgage for a primary residence in the total 
amount of $111,857.00.  Also in October 1987, the veteran 
signed a Deed of Trust Note on the subject property to the 
lender in the amount noted on his VA home loan guaranty 
application.  At the time, the veteran claimed that he was 
self-employed as a counselor/psychotherapist.  His monthly 
gross income was $3,400.00.  His assets were reported to be 
$17,500.00 in checking and savings accounts, an automobile 
worth $5,000.00 and $5,000.00 in gold coins, for a total of 
$27,500.00 in assets.  His outstanding debt totaled $3,459.00 
as a result of credit cards and an automobile loan and 
required a total monthly payment of $135.00.  A VA Form 26-
1820 (Report of Home Loan Processed on Automatic Basis) dated 
in October 1987 noted the following:

As a GI home loan borrower you will be 
legally obligated to make the mortgage 
payments called for by your mortgage loan 
contract.  The fact that you dispose of 
your property after the loan has been 
made WILL NOT RELIEVE YOU OF LIABILITY 
FOR MAKING THESE PAYMENTS.

Some GI home buyers have the mistaken 
impression that if they sell their homes 
when they move to another locality, or 
dispose of it for any other reason, they 
are no longer liable for the mortgage 
payments and that liability for these 
payments is solely that of the new 
owners.  Even though the new owner may 
agree in writing to assume liability for 
your mortgage payments, this assumption 
agreement will not relieve your from 
liability to the holder of the note which 
you signed when you obtained the loan to 
buy the property.  Also, unless you are 
able to sell the property to a credit-
worthy obligor who is acceptable to the 
VA and who will assume the payment of 
your obligation to the lender and the 
[VA], you will not be relieved from 
liability to repay any guaranty claim 
which the VA may be required to pay your 
lender on account of default in your loan 
payments...

I, THE UNDERSIGNED VETERAN, CERTIFY THAT:

a.  I have read and understand the 
foregoing concerning the liability on the 
loan.

The veteran signed and dated the above document.

The first Notice of Default (VA Form 26-6850) was received by 
the RO in August 1989.  It was noted that the veteran had 
experienced delinquency problems since the previous June and 
had been directly contacted in July 1989.  The lender 
reported that collection efforts were continuing.  It was 
reported in September 1989 that all arrears had been 
received.  

Another Notice of Default was received in January 1990 which 
reported delinquency problems since November 1989.  However, 
it was noted that the veteran had been contacted and the 
lender had secured arrangements to bring the account current 
by the end of the month.  A Notice of Intent to Foreclose (VA 
Form 26-6851) was received by the RO in February 1990.  The 
lender reported that an oral arrangement had been secured to 
bring the account current, but if it failed the lender would 
recommend foreclosure.  A computer printout dated a few days 
later noted that the reason for default was "improper 
regard."

In mid-February 1991, the RO received a Notice of Default 
which reported a delinquency problem had existed since 
December 1990.  It was noted that the veteran had been 
contacted in early February 1991 but arrangements to bring 
the account current had been unsuccessful.  It was asserted 
that collection efforts would continue.  The lender reported 
that the original veteran still occupied the property and 
that 17 telephone contacts had been made with him.  It was 
noted that the subject property was to be inspected the next 
day.  The reasons for default noted that the veteran had been 
laid off and his tenants were not paying him.  A Notice of 
Intent to Foreclose was received by the RO in late February 
1991.  It was reported that there were no transferees 
involved in the subject property.  The subject property was 
reported to be occupied by the veteran.  A VA computer 
printout of late March 1991 reported the reasons for default 
to be reduced income.  In June 1991, the RO was informed by 
the lender that the default had been cured in late May 1991.

VA servicing notes starting in March 1994 reported that the 
veteran's account was again delinquent.  Three attempts were 
made in March 1994 by the VA to contact the veteran by 
telephone.  He was unavailable, but messages were left on his 
answering machine requesting that he contact the VA about his 
delinquency.  In June 1994, it was reported that the 
veteran's delinquency had been referred to an attorney.  An 
entry on the same date noted that the veteran had sought 
counseling from VA personnel about his arrears.  It was 
reported that the veteran had been advised about his 
"various options available to him [through] the VA such as 
deed in lieu, refunding, [possible] compromise, and [payment] 
arrangements [with the lender]."  The counselor asserted 
that the veteran had refused these options because the 
subject property was "owed" by several individuals, one of 
whom had a lien on the property due to a judicial judgment.  
The veteran informed the counselor that he would try and sell 
the property so that he could get out of the obligation.

In a letter of late October 1994, the lender informed the VA 
that a foreclosure sale had been scheduled for the subject 
property.  The trustee certified on the date of the 
foreclosure sale in mid-December 1994 that he had complied 
with all legal requirements for the notification, both 
published and personal, of the default.  

An analysis of the veteran's account was prepared by the RO 
in July 1995.  This analysis noted that the original 
principal of the home loan had been $111,857.00.  From this 
amount was subtracted the principal paid down by the veteran 
of $3,891.20 and then added advances of $6,256.17, for an 
unpaid balance of $114,221.97.  The accrued interest on the 
loan since its default in September 1993 amounted to 
$15,260.15, plus accrued interest during this period on 
advances of $313.40, for interest due of $15,573.19.  Adding 
the unpaid principal, the interest due, and $1,787.92 for 
liquidation costs, then subtracting $11,076.00 in buydown, 
resulted in a total indebtedness of $120,507.08.  Subtracted 
from this total were the proceeds of the foreclosure sale of 
$94,149.20 resulting in a total of $26,357.88.  To this total 
was added an appraisal fee of $350.00 and subtracted a credit 
of $100.00.  This resulted in a total indebtedness to the VA 
of $26,607.88.

The veteran filed a claim for waiver of recovery of his VA 
home loan guaranty indebtedness in July 1996.  In March 1997, 
the veteran submitted a Financial Status Report (FSR) (VA 
Form 20-5655) which reported a total monthly net income of 
$3,114.00.  Subtracted from this amount were monthly expenses 
of $575.00 for rent, $350.00 for food, $60.00 for utilities, 
$200.00 for telephone, $140.00 for automobile insurance, 
$340.00 for medical insurance, $68.00 for disability 
insurance, $23.00 for dental insurance, $375.00 for gasoline, 
$19.00 for a pager service, and miscellaneous expenses of 
$150.00; these expenses totaled $2,240.00 a month.  This left 
a claimed monthly net income of $874.00.  However, on the 
back of this form the veteran claimed that he had a total 
credit card debt of $2,000.00 for which he paid a monthly 
installment payment of $175.00.  His assets included 
$1,000.00 cash in the bank, an automobile of undisclosed 
value and an individual retirement account (IRA) of 
$14,000.00 for total assets of $15,000.00.  Also submitted in 
March 1997 were copies of the veteran's income tax returns 
for the year 1996.  A summary reported that his total income 
in 1995 was $34,251.00 and in 1996 it was $35,454.00.  

At his hearing on appeal in May 1997, the veteran testified 
that he had made a good faith effort to avoid foreclosure on 
the subject property.  He acknowledged that he had occupied 
the subject property for two years and then sold the property 
by allowing another individual to assume his loan.  The 
veteran alleged that this person was an attorney and had 
promised the veteran that he would take care of all of the 
details of the transaction.  He reported that this person 
later filed for bankruptcy.  The veteran testified that he 
was not aware that he was required to inform the VA of the 
assumption of his home loan.  It was acknowledged by the 
veteran that he had "plenty of notice" of the default and 
foreclosure of the subject property in 1993 and was counseled 
by the VA on remedies to prevent a foreclosure.  However, he 
alleged that he had not been informed of the possibility of a 
preforeclosure waiver of his indebtedness, making partial 
payments, or obtaining a partial waiver.  The veteran 
asserted that he had tried to remedy the default with the 
lender, but these efforts were not successful.  He claimed 
that he had tried to sell the property, but this was 
prevented by a mechanic's lien on the property for which he 
was not responsible.  He acknowledged that during his 
occupancy of the subject property, he had obtained a second 
deed of trust in order to obtain finances for an extension of 
the house.  However, he was not aware of the circumstances 
for a third deed of trust that had later been placed on the 
subject property.  The veteran testified that he currently 
worked as a counselor and that his yearly income varied.  His 
accountant testified that there was no way the veteran could 
cure his default in 1994.  It was claimed that after the 
foreclosure, the veteran had reached a settlement with the 
holder of the second deed of trust in return for paying 
$10,000.00.  The veteran asserted that this payment had 
depleted his financial resources.

An opinion was prepared in July 1997 by the RO's Chief of 
Loan Services and Claims regarding the veteran's contention 
that he had not been properly counseled on his preforeclosure 
remedies by the VA.  After reviewing the counseling records 
and appropriate regulations, it was determined that the RO 
had not committed an error by not considering the veteran for 
a preforeclosure waiver of his debt.  At the time of the 
counseling, the veteran had failed to inform the RO that he 
was not currently occupying the subject property or that he 
no longer was its legal owner.  Therefore, the counselor had 
no basis on which to think that the veteran was entitled to a 
preforeclosure waiver under the governing regulations and 
such counseling was not required.  It was determined that the 
veteran's indebtedness was valid.

By the time of the Committee's review of the claim in August 
1997, the veteran's total indebtedness had been reduced to 
$26,174.04.  While it was determined that the veteran was at 
fault in the creation of his debt, the Committee found that 
there was no fraud or bad faith committed by the veteran.  As 
the veteran did try to resolve his default and due to his 
limited resources, the Committee granted a partial waiver of 
recovery of the debt in the amount of $16,174.04, leaving a 
total indebtedness of $10,000.00.  The Committee determined 
that the veteran did have the ability to pay this lesser 
amount without suffering hardship or detriment.

The veteran submitted another FSR in March 1998.  He reported 
that he worked as a self-employed counselor on a contractual 
basis.  His gross monthly income was reported to be 
$2,000.00, from which was deducted a total of $601.00 for 
taxes and business expenses.  This left a total net monthly 
income of $1,399.00.  His monthly expenses were noted to be 
$515.00 for rent, $350.00 for food, $60.00 for utilities, 
$100.00 for telephone, $140.00 for automobile insurance, 
$23.00 for dental insurance, $19.00 for a pager service, and 
$150.00 for miscellaneous expenses, resulting in total 
monthly expenses of $1,357.00.  This left a claimed monthly 
gross income of $42.00.  His assets were reported as 
$2,000.00 cash in the bank, $100.00 cash on hand, an 
automobile worth $2,500.00, and an IRA of $14,000.00, for 
total assets worth $18,600.00.  The veteran reported that his 
credit card debt had been paid off.  He asserted that he had 
lost $1,167.00 in gross monthly income since his last FSR as 
he no longer was able to provide counseling services to group 
homes.

In a substantive appeal of May 1998, the veteran alleged that 
he was now close to retirement and could not afford to pay 
back his VA home loan guaranty indebtedness.  He acknowledged 
that his financial situation had not changed since the 
submission of his March 1998 FSR.

At his hearing before the Board in July 1999, the veteran 
provided testimony on the circumstances of the default and 
foreclosure of the subject property that was similar to his 
testimony in May 1997.  In addition, he reported that he no 
longer worked on a full-time basis.  He claimed that he now 
worked part-time as a counselor due to his "retirement."  
His Social Security monthly payment plus his part-time wages 
amounted to $1,700.00 monthly gross income after taxes.  The 
veteran reported expenses of $520.00 for rent, $25.00 for 
utilities, $300.00 for food, $50.00 for telephone, $150.00 
for insurance, $125.00 for gasoline, $19.00 for a pager 
service, $50.00 for clothing, $50.00 for a medical 
supplementary insurance, and up to $150.00 for miscellaneous 
expenses.  His assets included an automobile worth $3,000.00, 
$8,000.00 in savings, and an IRA worth $14,000.00.  The 
veteran had a credit card debt of $2000.00 for which he owed 
a $40.00 a month payment.  He asserted that if he was forced 
to "cash-in" his IRA, it would make his financial situation 
very difficult.


II.  Applicable Criteria

Any indebtedness of a veteran and his or her spouse shall be 
waived only when the following factors are determined to 
exist:
(1)  Following default there was a loss of the property 
which constituted security for the loan guaranteed, 
insured or made under chapter 37 of title 38 United 
States Code;
(2)  There is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having 
an interest in obtaining the waiver; and
(3)  Collection of such indebtedness would be against 
equity and good conscience.

38 C.F.R. § 1.964(a) (1999).

There shall be no collection of a VA indebtedness, or any 
interest thereon, when it is determined that such collection 
would be against equity and good conscience.  38 C.F.R. 
§ 1.962 (1999).  However, waiver is prohibited if it is 
determined that the veteran's indebtedness is the result of 
his or her commission of fraud, misrepresentative of a 
material fact, bad faith, or lack of good faith.  38 C.F.R. 
§ 1.963(a) (1999).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.
(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.
(3).  Undue hardship.  Whether collection 
would deprive the debtor or his or her 
family of basic necessities.
(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5).  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.
(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c) (West 1991); 38 C.F.R. § 1.965(a) 
(1999).

Regarding home loans for which commitments are made before 
March 1, 1988, when a veteran disposes of a subject property 
under a VA home loan guaranty, upon application made by the 
veteran and by the transferee incident to such disposal, the 
VA shall issue to such veteran a release relieving the 
veteran of all further liability to the VA on account of such 
loan.  However, prior to awarding a release, the VA must 
determine that the loan is current and that the purchaser of 
such property is obligated by contract to purchase the 
property and to assume full liability for the repayment of 
the balance of the loan, has assumed by contract all of the 
obligations of the veteran under the terms of the instruments 
creating and securing the loan, and qualifies from a credit 
standpoint.  38 U.S.C.A. § 3713 (West 1991).

If a veteran disposes of residential property without 
receiving a release from liability with respect to such loan 
under 38 U.S.C.A. §  3713(a), and a default subsequently 
occurs which results in liability of the veteran to the VA on 
account of the loan, the VA may relieve the veteran of such 
liability if it is determined that the property was disposed 
of by the veteran in such a manner, and subject to such 
conditions, that the VA would have issued the veteran a 
release from liability under § 3713(a) with respect to the 
loan if the veteran had made application therefor incident to 
such disposal.  Failure of a transferee to assume by contract 
all of the liabilities of the original veteran-borrower shall 
bar such release of liability only in cases in which no 
acceptable transferee, either immediate or remote, is legally 
liable to the VA for the indebtedness of the original 
veteran-borrower arising from termination of the loan.  
38 U.S.C.A. § 3713(b) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the law and regulations establish three 
criteria all of which must be met in order to qualify for 
retroactive release: (1) a legally liable transferee, (2) 
currency of loan payments, and (3) a creditworthy trustee.  
Schaper v. Derwinski, 1 Vet. App. 430, 435 (1991).  The Court 
also ruled in this decision that such a grant is a matter of 
discretion on the part of the VA.  Id.

According to VA Adjudication Manual M24-1, paragraph 
2.06d(2)(e), in a transferee default case, if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the original veteran-borrower, a preforeclosure 
release of the VA's collection rights will be consistent with 
the intent of the applicable law.


III.  Analysis

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  The undersigned is also 
satisfied that all relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The record also indicates that he has been appropriately 
notified of the legal criteria pertaining to, and the reasons 
and bases for his denial of, a waiver of recovery of his VA 
indebtedness in the SOC issued in March 1998.  He has also 
availed himself of the opportunity to present arguments 
regarding his claim in written statements and at two oral 
hearings.  Regarding his claim on the creation of the 
indebtedness, the veteran's assertions about the assumption 
of his loan were specifically considered in both the 
Committee's decision of August 1997 and in the SOC issued in 
March 1998.  These decision were based on an opinion of the 
Chief of the RO's Loan Service and Claims regarding this 
matter.  Both the veteran and his representative have been 
presented with opportunities to argue this contention and the 
applicable law and regulations at hearings in May 1997 and 
July 1999.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Considering these 
facts, appellate review is appropriate at this time.

The only argument presented by the veteran that his VA home 
loan guaranty indebtedness was not valid, is that the VA 
failed to offer him, at the time of his default, the option 
of a preforeclosure waiver based on the assumption of his 
home loan.  The undersigned agrees with the RO's opinion of 
July 1997 that the evidence of record prior to the 
foreclosure did not indicate that the loan had been assumed 
by, or transferred to, another party.  Even though the 
veteran did inform his VA counselor there were other owners 
involved with the subject property, he never indicated that 
he did not have an ownership interest in the property or that 
his liability on the home loan was subject to an assumption 
agreement.  Based on this information, there was no basis for 
the VA to believe that the veteran was qualified for a 
preforeclosure waiver under the provisions of 38 U.S.C.A. 
§ 3713(b) and, therefore, no error was committed in the 
counseling of the veteran.

A retroactive waiver of the indebtedness under the provisions 
of 38 U.S.C.A. § 3713(b) is also not warranted.  The veteran 
has failed to show that at the time of the alleged 
assumption, the transferee was legally liable for the debts 
of the subject property and that there was a creditworthy 
trustee.  In fact, the evidence of record tends to weigh 
against his allegation that the home loan indebtedness was 
assumed by another party in 1990.  The reports of contact 
from 1991 to 1994 indicated that the veteran was still 
residing at the subject property.  During this time, he was 
directly contacted by the lender and the VA about the arrears 
of the home loan and at no time did he inform either party 
that the loan had been assumed by another.  In any event, the 
granting of a preforeclosure waiver of indebtedness is 
discretionary on the part of the VA and the veteran has 
failed to show that the RO's actions during the default and 
foreclosure were arbitrary or capricious.  The evidence 
clearly indicates that the veteran was more that adequately 
counseled on his options to avoid a foreclosure.  Based on 
this evidence, the undersigned finds that a waiver of the 
indebtedness under 38 U.S.C.A. § 3713(b) is not warranted.

The VA concluded in July 1995 that after the foreclosure sale 
of the subject property the veteran owed $26,607.88.  This 
figure was later reduced in the Committee decision of August 
1997, based on a partial waiver of recovery, to $10,000.00.  
The veteran has not directly contested this figure and, in 
any event, the calculations of July 1995 appear to be 
mathematically accurate.  It is also clear by the evidence of 
record that both the lender and the VA informed the veteran 
on numerous occasions, in both letters and telephone 
conversations, that his account was delinquent and the 
subject property in danger of foreclosure.  The veteran fully 
acknowledged this fact at his hearings in May 1997 and July 
1999.  The veteran also acknowledged that he had notice of 
the pending foreclosure and sale of the subject property.  
This fact is confirmed by letter from the trustee dated in 
December 1994.  Based on this evidence, the undersigned finds 
that the veteran's current VA home loan guaranty indebtedness 
was properly created.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Committee concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board agrees with that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
the VA indebtedness is warranted on the basis of equity and 
good conscience.

The undersigned finds no fault on the part of the VA in the 
creation of the veteran's indebtedness.  As noted above, he 
received appropriate counseling, notification of his 
foreclosure and indebtedness, and the calculations of this 
indebtedness appear accurate.  Also, the VA made numerous 
attempts to provide the veteran with options to prevent a 
foreclosure over the long period of delinquency.  Recovery of 
this overpayment would not defeat the purpose of the extended 
VA benefit.  The VA loan guaranty was to place the veteran in 
a primary, occupied residence based on set criteria for 
repayment of a housing loan.  As the veteran did not abide by 
the terms of this agreement, foreclosure and the creation of 
his indebtedness did not defeat the purpose of the program.  
As the veteran did not abide by his legal agreements and 
obligations, allowing him not to repay his VA indebtedness 
would unjustly enrich him when compared to other VA 
beneficiaries who have abided by the terms of their VA loan 
guaranty agreements.  Finally, the veteran has not claimed 
that his reliance on the VA loan guaranty resulted in him 
relinquishing a valuable right or incurring a legal 
obligation.

It has been contended by the veteran that recovery of his VA 
indebtedness would cause an undue financial hardship that 
would result in the lose of necessities of life.  A review of 
the veteran's finances as detailed at the Board hearing in 
July 1999 indicate that after subtracting his monthly 
expenses the veteran is left with a monthly income of 
$261.00.  Thus, the veteran does have a sufficient after 
expenses monthly income to afford to make some type of 
monthly payment on his VA indebtedness.  It is also evident 
that the veteran has adequate income to pay his indebtedness 
by the fact that his last FSR of March 1998 reported 
$2,000.00 in a savings and no outstanding credit card debt.  
Since that time, the veteran has been able to accumulate an 
additional $6,000.00 in savings to account for the $8,000.00 
savings account he revealed in July 1999.  It appears by the 
veteran's own admission that he had the resources in July 
1999 to pay off 8/10's of his VA indebtedness without having 
to diminish his IRA.  It is also note worthy that the veteran 
reported credit card debt in July 1999 of $2,000.00.  This 
debt appears to have been incurred since March 1998 when he 
reported no outstanding consumer debts.  While repayment of 
this debt may place some financial burden on the veteran, a 
waiver of recovery of his VA indebtedness would merely place 
his other creditors, for debts incurred since the default on 
his home loan, at a favorable advantage to the VA.  Based on 
the financial evidence obtained at the Board hearing in July 
1999, it appears the veteran has income to meet the 
necessities of life.  Thus, the repayment of his VA 
indebtedness would not cause him an undue hardship by 
depriving him of basic necessities.

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the veteran's VA loan guaranty 
indebtedness in the amount of $10,000.00, plus accrued 
interest.


ORDER

Waiver of recovery of a VA home loan guaranty indebtedness in 
the original amount of $10,000.00, plus accrued interest, is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 2 -


- 15 -


